      Case 2:19-cv-00427-MHT-SRW Document 33 Filed 07/01/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HAYNES LIFE FLIGHT, LLC,                )
                                        )
       Plaintiff,                       )
                                        )         CIVIL ACTION NO.
       v.                               )           2:19cv427-MHT
                                        )                (WO)
METRO AVIATION, INC.,                   )
                                        )
       Defendant.                       )

                           AMENDED JUDGMENT

      Upon consideration of the parties’ joint consent

motion      to   dismiss    the    complaint,       amended    complaint,

counterclaim       and   amended        counterclaim    with    prejudice

(doc. no. 32), it is the ORDER, JUDGMENT, and DECREE of

the     court     that     the    motion     is     granted,    and       the

plaintiff’s       complaint       and    amended    complaint    and      the

defendant’s counterclaim and amended counterclaim are

dismissed with prejudice, with each party to bear its

own costs.

      It is further ORDERED that all outstanding motions

are denied as moot.
   Case 2:19-cv-00427-MHT-SRW Document 33 Filed 07/01/20 Page 2 of 2



    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 1st day of July, 2020.



                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
